On July 6,1992, the Defendant was sentenced to Count I, eight (8) years for Deviate Sexual Conduct; Count II, eight (8) years for Deviate Sexual Conduct; the sentences shall be served consecutively to each other. The Defendant shall receive credit for time served while on probation from January 4,1988 to January 22,1991. The Defendant shall not receive credit for time on probation from February 1,1991 to the present date. The Defendant shall receive additional credit of twenty (20) days time served by reason of prior incarceration. The Defendant shall not be eligible for parole until he has enrolled, actively participated in, and successfully completed all phases of a sex offender program while confined at the State Prison of Montana. The Defendant shall carefully follow all treatment plans recommended by counselors, whether Defendant is incarcerated at the State Prison or on parole. The Defendant shall be placed under the jurisdiction of the Department of Corrections and Human Services, Division of Adult Parole and Probation of the State of Montana, and follow all other conditions imposed in the July 6, 1992 Judgment.
*10DATED this 11th day of March, 1993.
On March 11, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed, but wanted his case dismissed.
The Petition is dismissed without prejudice at this time. Upon showing of good cause, the Petitioner can reapply for Sentence Review at a later date.
Hon. Thomas McKittrick, Chairman, Hon. John Warner, and Hon. James Purcell, Judges